DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are currently rejected.
This office action is a second office non-final. 

Response to Arguments
The current office action the proper citing of Dahl (US 20130109971), used in the rejection of claim 18 in the previous and current office action. 
Applicant argues on page 6 that the disclosure includes support for to compress the electrical signals, as channel data uncombined from the different elements”, stating that mere expression of “channel data” or “electrical signals from different elements” expresses uncombined, citing paragraphs 70 for the separate processing of signals, paragraph 26 for summing the signals.
Examiner respectfully disagrees.
Channel data nor electrical signals from different element does NOT connote that the data or signal are uncombined. Raw channel data from an ultrasound maybe combined since the paragraph 62 of the specification even states that “Echoes are received and converted into electrical signals by elements of the transducer. Any type of scan, scan format, or imaging mode may be used”, which shows that there is no characterization of the nature of the electrical signals in from the ultrasound as “uncombined”. 

Examiner respectfully disagrees as the claim does not set forth such requirement in the claims. Wei teaches a receive beamformer which is capable of performing the recited functions. 
Applicant further remarks on page 8 that Ho does not disclose a receive beamformer configured to both beamform and compress and Ho does not compress using the Fourier transform.
Examiner respectfully disagrees regarding the receive beamformer for configured for both beamforming and compressing. Wei teaches a receive beamformer for beamforming. Wei is modified by Ho’s compression using Fourier transform. Hence, the combination of the references, and not singly, teaches all the limitations. See MPEP 2145(IV).
Applicant argues on pages 9 and 13 that Mo in view of Wegener does not disclose encoding data laterally across the array with a delay and sum beamformer set to implement the basis functions, the basis functions substantially enabling recovery of the channel data from an output of the encoding. 
Examiner respectfully disagrees. 
Wegener teaches the use of basis functions see fig. 2 and col. 3, lines 61-68 for applying a Fourier transform which is equivalent to the recited encoding using a basis function. Also, the “enabling recovery of channel data from an output of the encoding” is intended use for the use of the basis functions for the encoding step.
Applicant further remarks that Wegener does not disclose encoding across the array.
Wegener states in paragraph 59 that “that a compressor 210 including a plurality of compression units 210i “compresses the plurality of sequences of signal samples representing analog ultrasound signals output from respective transducer elements (e.g. 110i of FIG. 1) to form a plurality of sequences of compressed samples at the compressor output 211i”. the 
Applicant states on pages 10 and 13 that Data interleaves between different lines for flow imaging but does not interleave between transmissions for different modes. 
Examiner respectfully disagrees 
Paragraph 25 states that the scanning is both for B-mode and flow mode. 
Applicant states on pages 10 and 11 that regarding claims 4 and 5, Ho does not reconstruct signals from elements responsive to beams from any compressed signals. 
Examiner disagrees. 
Applicant’s argument disregards the combination of Wei and Ho to teach the limitation in question. Paragraph 6 of Ho states “performing a spectrum zooming on a band of interest (BOI) of an input signal, performing a Fourier transform on a result of the spectrum zooming, and generating an ultrasound image based on a result of the Fourier transform”. 
Applicant further remarks on pages 11-12 that Liu does not teach phase rotators and amplifiers in a beamformer. Liu teaches phase rotation in the temporal frequency data by way of a Fourier transform processor 22 of fig. 1 coupled to the elements. The processor 22 accomplishes these functions and therefore comprises the phase rotator and amplifier. 
Applicant remarks on pages 12-13 that Blalock does perform complex apodization. 
Examiner respectfully disagrees. 
Paragraph 90 of Blalock states “Complex weights that implement apodization and focus with the calculated phase delays may be applied to the I/Q data.”
Applicant argues on page 13 that Mo does not teach a software for beamforming in particular. 
Examiner respectfully disagrees. 
The image processing of Mo includes beamforming and so the disclosure that the image processing is software based includes beamforming using software-based processing. 

Therefore, the claims are stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 12/07/2021, the rejection of claims 11-19 under 35 U.S.C. 112(a) has been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “to compress the electrical signals, as channel data uncombined from the different elements” in lines 8-9. However, paragraphs 44 and 55 which are the most pertinent 
[0044]… A receive beamformer is configured to receive electrical signals from the elements, to beamform samples from the electrical signals responsive to the first beams, and to compress the electrical signals responsive to the second beams using a Fourier transform applied across the elements for each time

Here the specification only discloses signals being compressed BUT is silent about uncombined signals which can in fact be “combined”.

[0055]… using dual-modes of imaging, imaging from the different modes are combined into one image, such as an overlay of color flow on B-mode. The imaging information used for one mode is derived from beamformer-compressed channel data, and the imaging information used for another mode is derived from beamformed data or channel data received without compression by the processor 62. Both or all modes of imaging may be derived from beamformer-compressed channel data in other embodiments.

However, this appears to be different from the claimed limitation of “a receive beamformer configured to receive electrical signals from the elements, to beamform samples from the electrical signals responsive to the first acoustic energy, and to compress the electrical signals, as channel data uncombined from the different elements, responsive to the second acoustic energy using a Fourier transform applied to the channel data from across the elements for each time”

It is believed that compressed data and un-compressed data are distinguished rather than “to compress the electrical signals, as channel data uncombined from the different elements, responsive to the second acoustic energy”

Claims 1-10 are rejected based on their respective dependencies on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al., US 20130296703, hereafter referred to as “Wei” in view of Ho et al., US 20160174941, hereafter referred to as “Ho”. 

Regarding claim 1, Wei teaches a system for ultrasound imaging (see the ultrasonic diagnostic imaging system in fig. 1 and paragraph 22), the system comprising: 
a transmit beamformer (microbeamformer 12) configured to transmit first acoustic energy for a first imaging mode and second acoustic energy for a second imaging mode (paragraph 22 describes the use of the microbeamformer to control transmitting of ultrasonic waves for a Doppler imaging mode (paragraph 25) and a B-mode imaging mode (paragraph 25) ); 
a transducer (see transducer array 10’ of fig. 1 and paragraph 22) comprising elements for receiving acoustic echoes in response to the transmission of the first and second acoustic energy (paragraph 22 indicates that the transducer includes transducer elements for transmitting and receiving acoustic signals for the two imaging modes (paragraph 25)); 
beamformer 20) configured to receive electrical signals from the elements, to beamform samples from the electrical signals responsive to the first acoustic energy (paragraph 23 describes the beamforming of partially beamformed signals), and 
a processor configured to generate imaging information for the first imaging mode from the beamformed samples (see paragraph 26 for the Doppler image generation) and 
Wei does not teach to compress the electrical signals, as channel data uncombined from the different elements, responsive to the second acoustic energy using a Fourier transform applied to the channel data from across the elements for each time; and 
to generate imaging information for the second imaging mode from the compressed electrical signals.
However, Ho teaches a high frame rate method of ultrasound imaging (see paragraphs 4-5) to compress the electrical signals, as channel data uncombined from the different elements (see step 210 of resampling (or compressing of) the 2-D RF data in fig. 2A and paragraph 26. The 2-D RF data is taught in paragraph 25 to be echo signals arranged in a two-dimensional format, and stating also that “The two dimensions are corresponding to an axial direction (k.sub.z space domain) and a lateral direction (k.sub.x space domain) with respect to the transducer 110. The axial direction and the lateral direction are orthogonal” which are ), responsive to the second acoustic energy (see paragraph 25 for the echo signals) using a Fourier transform applied to the channel data from across the elements for each time (see step 230 and paragraph 27); and 
to generate imaging information for the second imaging mode from the compressed electrical signals (see step 260 in fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s apparatus to implement Ho’s resampling of channel data using a FFT laterally across the elements for increased rate of data handling. See paragraphs 3-4 of Ho. 

Regarding claim 3, Wei in view of Ho teaches all the limitations of claim 1 above.
Wei further teaches wherein the first imaging mode comprises flow mode (see Doppler image processing in paragraph 25) and the second imaging mode comprises B-mode (See the B-mode image processing in paragraph 25). Also see fig. 1.

Regarding claim 4, Wei in view of Ho teaches all the limitations of claim 1 above.
Wei in view of Ho does not teach wherein the processor is configured to reconstruct the electrical signals from the elements responsive to second beams from the compressed electrical signals.
Ho further teaches wherein the processor (processor 120 of fig. 1) is configured to reconstruct the electrical signals from the elements responsive to second beams from the compressed electrical signals (see paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s apparatus to implement Ho’s resampling of channel data using a FFT laterally across the elements for increased rate of data handling. See paragraphs 3-4 of Ho. 

Regarding claim 5, Wei in view of Ho teaches all the limitations of claim 4 above.
Wei in view of Ho does not teach wherein the processor (processor 120 of fig. 1) is configured to reconstruct by applying an inverse Fourier transform to the compressed electrical signals.
However, Ho further teaches wherein the processor is configured to reconstruct by applying an inverse Fourier transform to the compressed electrical signals (see step 250 in fig. 2A and paragraph 29).
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al., US 20130296703, hereafter referred to as “Wei” in view of Ho, as applied to claim 1 above, and further in view of Datta, S., US 20130245441, hereafter referred to as “Datta”. 

Regarding claim 2, Wei in view of Ho teaches all the limitations of claim 1 above.
Wei further teaches wherein the imaging information for the first and second imaging modes are combined in an image (see paragraph 26 for the overlay of the Doppler image with the B-mode image).
Wei in view of Ho fail to teach wherein the transmissions of the first and second acoustic energy are interleaved in on-going scanning of a patient 
However, Datta teaches a pressure volume analysis system and process including a B-mode and flow information (see abstract), wherein the transmissions of the first and second acoustic energy are interleaved in on-going scanning of a patient (see paragraph 25). Paragraph 25 states that “The transmissions along one line(s) may be interleaved with transmissions along another line(s). With or without interleaving, the spatial samples for a given time are acquired using transmissions from different times”. This interleaving is for the B-mode and the flow information indicated in paragraph 25.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s system, as modified by Ho, with Datta’s interleaved transmission protocol for the two different imaging modes to provide data from the . 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Ho, as applied to claim 1 above, and further in view of Liu D. (US 20030149357), hereafter referred to as “Liu”.

Regarding claim 6, Wei in view of Ho teaches all the limitations of claim 1 above. 
Wei in view of Ho fails to teach that the processor is configured to apply another Fourier transform as a function of time to the compressed electrical signals, interpolate in the frequency domain, and generate the imaging information for the second mode by two-dimensional inverse Fourier transformation.
However, Liu teaches in paragraph 34 that fast Fourier transform is applied along time dimension to obtain temporal frequency data and the frequency data is interpolated according to paragraph 36. Liu further states in paragraph 43 that “two-dimensional inverse fast Fourier transform is applied to provide the image data field 42”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply another Fourier transform to the Wei’s signals as modified by Ho and apply a two-dimensional inverse fast Fourier transform for an increased frame rate. See paragraph 44 of Liu. 

Regarding claim 7, Wei in view of Ho teaches all the limitations of claim 1 above. 
Wei in view of Ho fails to teach that the receive beamformer comprises phase rotators and amplifiers in channels connected to each of the elements and wherein the receive beamformer is configured to compress with a phase profile for geometric relationship of zero 
However, Liu teaches phase rotation in the temporal frequency data by way of a Fourier transform processor 22 of fig. 1 coupled to the elements. Paragraph 19 teaches that the energy from each of the transducer elements is delayed relative to other elements and a Gaussian or hamming apodization function may be applied across the transducer. Furthermore, paragraph 32 explains that the FFT is applied simultaneously to transform both dimensions. Meaning a parallel front in the delay profile. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide phase rotators 22 of fig. 2 and amplifiers, 16 of fig. 2 of Liu, to Wei’s apparatus as modified by Ho for implementing Gaussian, hamming or any other type of apodization to compensate for undesired divergence. See paragraph 19 of Liu.

Regarding claim 8, Wei in view of Ho teaches all the limitations of claim 1 above. 
Wei in view of Ho fails to teach that the receive beamformer comprises phase rotators or delays and amplifiers in channels connected to each of the elements, and wherein the receive beamformer is configured to compress with a unity apodization function applied by the amplifiers and a linear delay profile applied by the phase rotators or delays.
However, Liu teaches phase rotation in the temporal frequency data by way of a Fourier transform processor 22 of fig. 1 coupled to the elements. Paragraph 19 teaches that the energy from each of the transducer elements is delayed relative to other elements and a Gaussian or hamming apodization function may be applied across the transducer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide phase rotators 22 of fig. 2 and amplifiers, 16 of fig. 

Regarding claim 9, Wei in view of Ho teaches all the limitations of claim 1 above. 
Wei in view of Ho does not teach that the linear delay profile applied by the phase rotators or delays is a function of lateral position of the element and a steering angle. 
However, Liu states in paragraph 19 that “The energy generated by each element of the transducer array 14 is delayed relative to other elements to steer or mildly focus a plane wave”. Liu teaches phase rotators 22 of fig. 2 and amplifiers, 16 of fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wei’s transmit beamformer as modified by Ho to apply delay to each element based on the relative position of the elements to compensate for undesired divergence. See paragraph 19 of Liu.

Regarding claim 10, Wei in view of Ho and Liu teaches all the limitations of claim 8 above. 
Wei further teaches wherein the first imaging mode (Doppler imaging in paragraph 25) has a higher imaging frequency than the second imaging mode (B-mode imaging in paragraph 25 which naturally has a low imaging frequency compared to Doppler imaging).

Claims 11-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mo, et al, US 6450959, hereafter referred to as “Mo”, in view of Wegener, et al., US 20100305449, hereafter referred to as “Wegener”.

see figs. 1-2), the method comprising: 
receiving channel data from elements of a transducer array (see fig. 1 for the Doppler RF data channel 52); 
encoding the channel data (see encoding of spectral flow data in col. 4 line 44) with a delay and sum beamformer (beamformer included in the modulator 50) with a set of basis functions, delay and apodization profiles of the delay and sum beamformer set to implement the basis functions (see fig. 2 and col. 3, lines 61-68 for applying a Fourier transform which is equivalent to the recited encoding using a basis function), the basis functions substantially enabling recovery of the channel data from an output of the encoding (see col. 3, lines 50-57); 
repeating the encoding for additional channel data (see encoding of spectral flow data in col. 4 line 44 shows the encoding of channel being performed for different range gates as depicted in fig. 2); and 
transmitting the output of the encoding (see col. 3 lines 57-61 states that the outputs from the range gates are further processed).
Mo does not explicitly teach encoding laterally across the array.
However, Wegener, which is within the same field of endeavor of compression analog ultrasound data (see paragraphs 18-21) teaches in fig. 5 and paragraph 59 that a compressor 210 including a plurality of compression units 210i “compresses the plurality of sequences of signal samples representing analog ultrasound signals output from respective transducer elements (e.g. 110i of FIG. 1) to form a plurality of sequences of compressed samples at the compressor output 211i”. Here, channel signals from each signal a compressed individually meaning the compression is performed across the array of elements. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s compression to be applied laterally across 

Regarding claim 12, Mo in view of Wegener teaches all the limitations of claim 11. 
Wegener further teaches wherein encoding the channel data laterally comprises encoding across channels such that each channel contributes data in the encoding (see fig. 5 and paragraph 55 which states that “The analog ultrasound signal at each ADC input channel 115i is converted to a stream of ultrasound signal samples at the corresponding ADC output channel 121i. The ultrasound signal samples have a non-zero center frequency, typically corresponding to the radio frequency (RF) of the received ultrasound signals related to the natural, resonant frequency of the piezoelectric material of the transducer”. Paragraph 59 then indicates that a compressor 210 including a plurality of compression units 210i “compresses the plurality of sequences of signal samples representing analog ultrasound signals output from respective transducer elements (e.g. 110i of FIG. 1) to form a plurality of sequences of compressed samples at the compressor output 211i”. Here, channel signals from each signal a compressed individually meaning the compression is performed across the array of elements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s compression to be applied laterally across each of the transducer elements the way Wegener teaches for improved data transfer. See paragraph 17 of Wegener. 

Regarding claim 15, Mo in view of Wegener teaches all the limitations of claim 11. 
Mo further teaches wherein encoding with the basis functions comprises encoding with a Fourier transform implemented by the delay and sum beamformer (see fig. 2 and col. 3, lines 61-68 for the use of a fast Fourier transform applied to the windowed data).

Regarding claim 16, Mo in view of Wegener teaches all the limitations of claim 11. 

Wegener further teaches wherein encoding with the basis functions comprises encoding for lossless or lossy recovery of the channel data (see paragraph 94 which states “Encoding of the exponent difference values is lossless, which prevents relatively large errors. For decoding the exponents, the exponent values are reconstructed by integrating the exponent difference values and decoding the corresponding position locations”).

Regarding claim 17, Mo in view of Wegener teaches all the limitations of claim 11. 
Mo further teaches wherein transmitting comprises transmitting to a software-based image processing, the software-based image processing including beamforming (col. 2, lines 48-57).

Regarding claim 19, Mo in view of Wegener teaches all the limitations of claim 11. 
Mo further teaches using the delay and sum beamformer to beamform other channel data (col. 3, lines 50-57), the use of the delay and sum beamformer to beamform interleaved with encoding with the delay and sum beamformer (See col. 1, lines 50-57 which states “To maximize frame rate, usually a part or entire frame of B-vectors are interleaved with the Doppler firings. If Doppler needs to be suspended during the B-mode interval in order to maintain an acceptable B-mode frame rate”).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wegener, as applied to claim 11 above, and further in view of Blalock, et al. US 20070016022, hereafter referred to as “Blalock”. 


Mo in view of Wegener fails to teach wherein encoding with the delay and sum beamformer comprises encoding with an apodization profile being unity and a linear delay profile.
However, Blalock teaches beamforming of channel signals (see abstract) wherein encoding with the delay and sum beamformer comprises encoding with an apodization profile being unity and a linear delay profile (see paragraph 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s channel encoding, as modified by Wegener to utilize Blalock’s complex apodization with geometric time delays to reduce the need to extra hardware while also increasing speed of the signal processing. See paragraphs 22-23 of Blalock. 

Regarding claim 14, Mo in view of Wegener teaches all the limitations of claim 11.
Mo in view of Wegener fails to teach wherein encoding with the delay and sum beamformer comprises encoding with a geometry-based delay profile being zero and a complex apodization profile.
However, Blalock teaches beamforming of channel signals (see abstract) wherein encoding with the delay and sum beamformer comprises encoding with a geometry-based delay profile being zero and a complex apodization profile (see paragraph 90). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s channel encoding as modified by Wegener to utilize Blalock’s complex apodization with geometric time delays to reduce the need to extra hardware while also increasing speed of the signal processing. See paragraphs 22-23 of Blalock. 

18 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Wegener, as applied to claim 17 above, and further in view of Dahl, et al., US 20130109971.

Regarding claim 18, Mo in view of Wegener teaches all the limitations of claim 17 above. 
Mo in view of Wegener fails to teach wherein the beamforming comprises Fourier beamforming, the Fourier beamforming comprising transforming the output as a function of time, interpolating, and inverse two-dimensional spatial Fourier transforming.
However, Dahl teaches a method of channel signal processing (see fig. 5) including inverse transforming the frequency data (see paragraph 66 for the application of the inverse Fourier transform); and 
generating, by a processor, an ultrasound image from an output of the inverse transforming (see paragraph 66 for the image formation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s apparatus as modified by Wegener to apply an inverse transform to compressed channel data the way Dahl teaches to provide useful information for robust imaging. See paragraphs 5-6.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of in view of Dahl.

Regarding claim 20, Mo teaches a method for ultrasound beamformer-based channel data compression, the method comprising: 
sampling a plurality of channels of element signals (col. 3, lines 1-10); 
transforming, by a receive beamformer (see Tx/Rx beamformer in fig. 1) using delay and sum profiles without reference to focal location and array geometry, samples from a sampling domain into spatial frequency data in a frequency domain (see col. 3, lines 61-67); 

generating, by a processor, an ultrasound image from an output of the inverse transforming.
However, Dahl teaches a method of channel signal processing (see fig. 5) including inverse transforming the frequency data (see paragraph 66 for the application of the inverse Fourier transform); and 
generating, by a processor, an ultrasound image from an output of the inverse transforming (see paragraph 66 for the image formation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mo’s apparatus to apply an inverse transform to compressed channel data the way Dahl teaches to provide useful information for robust imaging. See paragraphs 5-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FAROUK A BRUCE/Examiner, Art Unit 3793            

                                                                                                                                                                                                   /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793